Title: To Alexander Hamilton from James McHenry, 20 June 1799
From: McHenry, James
To: Hamilton, Alexander


Dear Sir
[Philadelphia] 20 June 1799

I received this morning from on board a vessel from London 4 set of military figures for the practice of tacticks one of which I send you for your amusement. It may be made a substitute for the game of chess.
There is a book which I would advise you to send to England for intitled the Officers manual in the field with 10 copper plates price in boards 15/Sg. It displays a series of military plans, representing the principal operations of a campaign, is a translation from a german work which was published at Berlin, under the auspices of General Czettiritz, & supposed to have been written a few years subsequent to the peace of 1763 in the reign of Frederick the 2d.
I shall order in a few copies and should you decline procuring one, send you one of them.
Yours truly
J McHenry
